Citation Nr: 1211730	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for individual unemployability.

In a June 2011 decision, the Board determined that the issue of a total disability rating based on individual unemployability (TDIU) was on appeal as part of the Veteran's increased rating claims for posttraumatic stress disorder (PTSD) because it was raised by the Veteran in his September 2009 substantive appeal, via a VA Form 9. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board remanded the TDIU claim for additional development and adjudicative review. The case has been returned to the Board for further appellate review.

With regard to the increased rating claims for PTSD, in the June 2011 decision, the Board granted an evaluation of 70 percent, but no higher, prior to March 25, 2008 and denied an evaluation in excess of 70 percent thereafter. The RO has yet to assign an effective date for the 70 percent disability rating prior to March 25, 2008. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Denver, Colorado which now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran is service connected for PTSD, evaluated as 70 percent disabling and for burn scars on his right hand, evaluated as noncompensable. The Veteran's combined evaluation for compensation is 70 percent disabling.  

3. The competent, credible and probative evidence of record does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2011 letter. In this letter, VA informed the Veteran of the evidence necessary to substantiate the claim for TDIU. Although the notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in a January 2012 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the July 2011 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's VA outpatient treatment records from April 2001 to January 2012, private treatment records from October 2008 to November 2008, and August 2009 and August 2011 VA PTSD examination reports. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 



II. Decision

In the September 2009 substantive appeal, the Veteran reported that he previously submitted a TDIU claim and that, given his work difficulties, he was requesting that it "be considered in [his] case as soon as possible."

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2011). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is service connected for PTSD, evaluated as 70 percent disabling and for burn scars on his right hand, evaluated as noncompensable. The Veteran's combined schedular rating is 70 percent. See 38 C.F.R. § 4.25, Table I (2011). It is noted that a temporary evaluation of 100 percent was assigned based on hospitalization in excess of 21 days from December 6, 2009 to January 31, 2010 and the 70 percent rating for PTSD was continued effective February 1, 2010.

Although the Veteran meets the percentage standards for a TDIU rating on a schedular basis where two or more service-connected disabilities are present, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

An October 2008 Vet Center record documented the Veteran's belief that he was unable to work because of his PTSD. On VA examination for PTSD in August 2009, the Veteran reported his last employment was in March 2007. That employment ended after he was pulled off for a security investigation and was eventually let go for reasons unknown other than possibly for his PTSD. Since then, he volunteered with a theatre and an addiction treatment facility at a local university. The Veteran also expressed an interest in becoming an addiction counselor as a future career. Following the evaluation and review of the claims file, the VA examiner opined, in pertinent part, that the Veteran's social functioning was superficially not impaired, but he had a tendency to distance himself from others and was unable to establish meaningful relationships, which also interfered with team working experiences.

On VA examination in August 2011, the Veteran reported works with his spiritual studies, gets up and does Tai Chi and yoga, and volunteers two times per week at a drug treatment facility doing drug counseling. He was currently seeking his master's degree in counseling and had difficulty forming honest connections with others, particularly in his work environment. Following the evaluation and review of the claims file, the examiner opined, in pertinent part, that although the Veteran may contend unemployability, he was able to attend school and volunteer on a part-time basis, as well as socialize with friends. The examiner acknowledged the Veteran's consistent PTSD symptoms, but noted that when the Veteran is triggered by stressors, he did not appear to withdraw so much that he could not continue to work. The examiner noted that the Veteran was extremely intelligent and his cognitive ability was not impaired.  It was indicated that there were no severe symptoms such as auditory or visual hallucinations, suicidal or homicidal ideation.  The examiner indicated that the Veteran presented as stable and thoughtful.  The examiner also noted that the Veteran was able to perform his activities of daily living and his instrumental activities of daily living.  In conclusion, the VA examiner reiterated the Veteran's difficulty with stress, which would require a supportive environment, but nonetheless, the evidence did not suggest he was unemployable.

As such, the Board finds that the criteria for TDIU on a schedular basis have not been met as the probative evidence of record does not show the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The most probative evidence is the August 2011 VA examination report which shows that the examiner conducted a thorough examination of the Veteran and reviewed the claims file and concluded that the Veteran was not unemployable.  The examiner reviewed relevant medical records, took a history from the Veteran, and provided rationale for the opinion.  The Board thus finds the opinion probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in assessing the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering that opinion). Significantly, the Veteran reported that he was able to attend school and volunteer on a part-time basis as a drug counselor.  He is essentially performing the same activities as he would if he were employed as opposed to being a volunteer.  It was shown that he was also able to socialize.  To the extent that the Veteran has contended the he is unemployable, the Board finds that contention is not credible when it is weighed against the probative VA examination report which details his activities and provided a competent medical opinion.  

Although the Veteran has asserted that he cannot work due to his PTSD, the Board finds that he is not competent to provide this etiological statement because it requires particularized medical knowledge of the health and occupational effects of his service-connected disabilities and the medical knowledge to separate those effects.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that a categorical statement that medical evidence is required to demonstrate etiology conflicts with caselaw).  

VA regulations provide that a case, where the Veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration. See 38 C.F.R. § 4.16(b) (2011); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.). As noted above, the Veteran has met the percentage standards under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present, and the evidence of record does not show that the Veteran is unemployable by reason of his service-connected disabilities. As a result, the Board finds this claim on appeal should not be submitted for extra-schedular consideration. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for TDIU. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


